 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT BANUELOS,                                   Case No.: 1:20-cv-00045-JLT (PC)
12                      Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
13                                                      TO PROCEED IN FORMA PAUPERIS AND
            v.
                                                        DIRECTING PAYMENT OF INMATE
14   ALLEN AGUILAR,                                     FILING FEE BY KINGS COUNTY JAIL

15                      Defendant.                      (Doc. 2)
16

17          Plaintiff requests to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. 2.)
18   Plaintiff has made the showing required by section 1915(a); and, accordingly, the Court grants his
19   request to proceed in forma pauperis. Plaintiff is obligated to pay the statutory filing fee of $350
20   for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the
21   amount of 20 percent of the preceding month’s income credited to his inmate trust account. 28
22   U.S.C. § 1915(b)(2). The Kings County Jail is required to send to the Clerk of the Court
23   payments from Plaintiff’s trust account each time the amount in the account exceeds $10.00, until
24   the statutory filing fee is paid in full. Id. Accordingly, the Court ORDERS:
25          1. Plaintiff's motion to proceed in forma pauperis, (Doc. 2), is GRANTED.
26          2. The Kings County Sheriff or his designee shall collect payments from the
27               plaintiff’s inmate trust account in an amount equal to 20 percent of the preceding
28               month’s income credited to the account, and shall forward those payments to the
 1              Clerk of the Court each time the amount in the account exceeds $10.00, in

 2              accordance with 28 U.S.C. § 1915(b)(2), until a total of $350 has been collected

 3              and forwarded to the Clerk of the Court. The payments shall be clearly identified

 4              by the name and number assigned to this action.

 5        3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 6              Plaintiff’s in forma pauperis application on the Kings County Sheriff at P.O. Box

 7              1699, Hanford, CA 93230.

 8        4. The Clerk of the Court is directed to serve a copy of this order on the Financial

 9              Department, U.S. District Court, Eastern District of California, Sacramento Division.

10        5. Within 60 days of the date of service of this order, Plaintiff shall submit a certified

11              copy of his inmate trust account statement for the six-month period immediately

12              preceding the filing of his complaint, if he has not already done so.

13
     IT IS SO ORDERED.
14

15     Dated:     January 16, 2020                             /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
